Case 20-50771-BLS   Doc 7-1   Filed 11/05/20   Page 1 of 3




                    EXHIBIT 1
                   Case 20-50771-BLS           Doc 7-1    Filed 11/05/20       Page 2 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :    Chapter 7
                                                      :
HERITAGE HOME GROUP, LLC, et al.,1 :                       Case No. 18-11736 (BLS)
                                                      :
                           Debtors.                   :    (Jointly Administered)
                                                      :
------------------------------------------------------x
                                                      :
ALFRED T. GIULIANO, in his capacity as :
Chapter 7 Trustee of HERITAGE HOME :
GROUP, LLC et al.,                                    :
                                                      :
                  Plaintiff,                          :
                                                      :
v.                                                    :    Adv. Proc. No. 20-50771 (BLS)
                                                      :
WAYNE INDUSTRIES, INC.                                :
                                                      :
                  Defendant.                          :
                                                      :
------------------------------------------------------x

            SECOND STIPULATION FOR EXTENSION OF TIME TO RESPOND

         IT IS HEREBY STIPULATED AND AGREED, by and between the above-captioned

plaintiff (the “Plaintiff”) and the above-captioned defendant (“Defendant”), subject to the

approval of the United States Bankruptcy Court for the District of Delaware (“Court”), that the

Defendant’s time within which to answer, move or otherwise respond to the Complaint for

Avoidance and Recovery of Preferential Transfers Pursuant to §§ 547 and 550 [D.I. 1] (the

“Complaint”) is extended through and including December 4, 2020.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.



RLF1 24260394v.1
                   Case 20-50771-BLS     Doc 7-1    Filed 11/05/20      Page 3 of 3




         IT IS HEREBY FURTHER STIPULATED AND AGREED, that the initial status

conference scheduled under the Summons for November 10, 2020, is continued to a date and

time to be determined by the parties, subject to the further approval of the Court.

Dated: November 4, 2020
       Wilmington, Delaware
                                              /s/ Marcos A. Ramos
                                              RICHARDS, LAYTON & FINGER, P.A.
                                              Marcos A. Ramos (No. 4450)
                                              J. Zachary Noble (No. 6689)
                                              One Rodney Square
                                              920 North King Street
                                              Wilmington, DE 19801
                                              Telephone:     (302) 651-7700
                                              Facsimile:     (302) 651-7701
                                              Email: ramos@rlf.com
                                                     noble@rlf.com

                                              Attorneys for the Defendant



                                              /s/ William J. Burnett
                                              FLASTER/GREENBERG, P.C.
                                              William J. Burnett (No. 4078)
                                              Damien Nicholas Tancredi (No. 5395)
                                              1007 North Orange Street, Suite 400
                                              Wilmington, DE 19801
                                              Telephone: (302) 351-1910
                                              Facsimile:      (302) 351-1919
                                              Email: william.burnett@flastergreenberg.com
                                                      damien.tancredi@flastergreenberg.com

                                              Proposed Counsel to Plaintiff, Alfred T. Giuliano,
                                              Chapter 7 Trustee for the Estates of Heritage Home
                                              Group, LLC, et al.




                                             2
RLF1 24260394v.1
